Citation Nr: 1045866	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-17 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified before the undersigned Acting 
Veterans Law Judge at a videoconference Board hearing in June 
2009.  In July 2009, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  

In January 2010, the Board denied entitlement to service 
connection for right knee, left knee, bilateral arm, bilateral 
hand, back, bilateral foot, and chronic swelling of the neck 
disabilities.

In August 2010, the Veteran submitted a motion for 
reconsideration of that portion of the January 12, 2010, Board 
decision which denied the Veteran's claim of service connection 
for a right knee disability.  The Board denied the Veteran's 
motion for reconsideration in September 2010.  

As is explained below, the January 2010 Board decision must be 
vacated with regard to the denial of service connection for a 
right knee disability.  As that portion of the January 2010 Board 
decision pertaining to the denial of service connection for a 
right knee disability is being vacated, this issue is before the 
Board once again.  The issue of entitlement to service connection 
for a right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED again to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On January 12, 2010, the Board issued a decision that, in 
part, denied the Veteran's claim of service connection for a 
right knee disability.

2.  Evidence pertinent to the claim of service connection for a 
right knee disability was received by VA prior to the January 12, 
2010, Board decision but does not appear to have been considered 
by the Board.


CONCLUSION OF LAW

The Board's January 12, 2010, decision denying the Veteran's 
claim of service connection for a right knee disability was based 
on an incomplete record and must be vacated.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 12, 2010, decision, the Board denied the Veteran's 
claims of service connection for right knee, left knee, bilateral 
arm, bilateral hand, back, bilateral foot, and chronic swelling 
of the neck disabilities.  The Veteran submitted a motion for 
reconsideration of the January 12, 2010, Board decision in August 
2010.  The Board denied this motion on September 24, 2010. 

While the Veteran's motion for reconsideration was pending, his 
representative asserted that there was a statement from Dr. 
S.L.B. dated in June 2009 which indicated that the impact of the 
Veteran's basic training perhaps added or caused some of his 
current right knee problems.  The Veteran's representative 
contended that this statement from Dr. S.L.B. had been associated 
with the claims file prior to the Board's January 2010 decision 
but either had been overlooked or not considered by the Board 
when it denied the Veteran's claim of service connection for a 
right knee disability.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904.

The June 2009 medical statement from Dr. S.L.B. should have been 
considered when the Board's January 2010 decision was issued.  As 
the Board's January 2010 decision denying the Veteran's claim of 
service connection for a right knee disability was issued without 
consideration of evidence that was of record at that time, the 
Board now finds that its January 2010 decision denying service 
connection for a right knee disability was prejudicial to the 
Veteran.  Therefore, the Board's January 2010 decision denying 
the Veteran's claim of service connection for a right knee 
disability must be vacated to afford the Veteran due process of 
law.  Accordingly, the Board finds that that portion of the 
January 12, 2010, Board decision denying service connection for a 
right knee disability is vacated.


ORDER

The Board's January 12, 2010 decision is vacated with regard to 
the denial of service connection for a right knee disability.  


REMAND

The Board has found that the January 12, 2010, decision denying 
service connection for a right knee disability should be vacated.  
The Board also finds that additional development of this claim is 
necessary before it can be adjudicated on the merits.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 

A service Report of Medical Examination dated in October 1968 for 
pre-induction purposes reflects that it was noted that the 
Veteran had knee surgery in April 1967.  Service treatment 
records dated in June 1969 reflect that the Veteran complained of 
right knee pain.  A July 1969 Medical Board reveals that the 
Veteran was found to be unfit for duty due to symptomatic right 
knee internal derangement.  The Medical Board determined that the 
Veteran's right knee disability existed prior to service and was 
not aggravated by service.  

A medical statement from Dr. S.L.B. dated in June 2009 reflects 
that this physician opined that the Veteran would have developed 
posttraumatic degenerative arthritis of the right knee with or 
without basic training.  Dr. S.L.B. also opined that some of the 
impact activities from the Veteran's basic training perhaps added 
to or caused some, although not a majority of, his present x-ray 
changes.  Given the foregoing, the Board finds, on remand, the 
Veteran should be scheduled for VA examination which addresses 
the contended causal relationship between a right knee disability 
and active service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current right knee 
disability.  The claims folder must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any current right knee disability, if 
diagnosed, is related to active service or 
any incident of such service, including the 
right knee disability noted prior to his 
induction on to active service.  The examiner 
also should identify all current right knee 
disability/ies experienced by the Veteran, if 
possible.  The examiner also should address 
whether, and to what extent, the Veteran's 
participation in basic training activities at 
the time of his induction on to active 
service contributed to or caused any current 
right knee disability, if possible.  A 
complete rationale must be provided for any 
opinion(s) expressed.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim of service connection for 
a right knee disability.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


